Order entered July 1, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00552-CV
                             No. 05-22-00553-CV

                    IN RE LAFAYETTE HURDLE, Relator

         Original Proceedings from the 291st Judicial District Court
                           Dallas County, Texas
          Trial Court Cause Nos. F84-82252-QU & F84-73567-QU

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   KEN MOLBERG
                                                JUSTICE